ACCEPTED
                                                                                                                                                             03-16-00062-CV
                                                                                                                                                                   11121360
                                                                                                                                                  THIRD COURT OF APPEALS
                                                                                                                                                             AUSTIN, TEXAS
                                                                                                                                                        6/13/2016 5:09:29 PM
                                                                                                                                                           JEFFREY D. KYLE
                                                                                                                                                                      CLERK




                                                                                                                         FILED IN
                                                                                                                 3rd COURT OF APPEALS
                                                                                                                     AUSTIN, TEXAS
H. CARL MYERS                                                                                                    6/13/2016 5:09:29    PM
                                                                                                                                 512-463-2120
Assistant Attorney General                                                                                                FAX: (512)
                                                                                                                    JEFFREY          320-0667
                                                                                                                                D. KYLE
General Litigation Division                                                                         EMAIL: carl.myers@texasattorneygeneral.gov
                                                                                                                           Clerk


                                                                June 13, 2016

Via FileandServeXpress

Mr. Jeffrey D. Kyle, Clerk
Third Court of Appeals
209 West 14th Street, Room 401
Austin, Texas 78701

RE:      Cause No. 03-16-00062-CV; Williams v. Paul, et al., on appeal from the 200th District
         Court of Travis County, Texas, Cause No, D-1-GN-005833 (appeal of denial of Plea to
         the Jurisdiction).

         Cause No. 03-16-00052-CV; La Marque Indep. Sch. Dist., et al. v. Willaims, on appeal
         from the 200th District Court of Travis County, Texas, Cause No. D-1-GN-00583 (appeal
         of denial of Motion for Temporary Injunction)

Dear Mr. Kyle:

        Please file this letter on behalf of appellants. Counsel is being served by electronic
service provider. Thank you for your assistance.

TO THE HONORABLE THIRD COURT OF APPEALS:

       I write regarding the above-referenced cross appeals related to the La Marque
Independent School District. TEA’s Commissioner appeals the denial of his plea and the District
appeals the denial of its temporary injunction motion. Both appeals raise issues of great
importance to the State’s administration of public education.

        Pursuant to statute, closure of the La Marque Independent School District is scheduled
for July 1, 2016. Because of the impending closure deadline, the timeliness of this Court’s
determination of the issues is of paramount importance. At this time, both appeals are fully
briefed and ripe for submission, set by this Court for June 23, 2016.

                                                                      Sincerely,

                                                                      /s/ H. Carl Myers


            P os t Office Box 12548 , Aus tin, Texa s 7 8 7 1 1 - 2 5 4 8 • ( 5 1 2 ) 4 6 3 - 2 1 0 0 • ww w. t exa s att or n eygen era l. gov
                H. CARL MYERS
                Assistant Attorney General
                General Litigation Division


cc:
Ron Rainey
Chris Tritico